DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group IV, claims 1-17, in the reply filed on 11/9/2016 remains acknowledged.
Applicant’s election without traverse of:
(i) NSC-87877, i.e., the compound:

    PNG
    media_image1.png
    135
    267
    media_image1.png
    Greyscale
;
(iv-a) osteolysis;
(v-a) treating;
(vi-a) a subject with periprosthetic osteolysis; and
(vii) implanting surgically,
claims 1-17, 47, reading thereon, in the reply filed on 11/9/2016 remains acknowledged.
Claims 48-49 and 53 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/9/2016.  Claim 53 (the subject comprises an orthopedic implant) .

Response to Arguments
Applicants' arguments, filed 10/16/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 4-5, filed 10/16/2020, with respect to the rejections under 35 USC 112, 2nd paragraph have been fully considered and are persuasive, in view of the claim amendments.  The rejections of Claims 6-7, 12, 52 and Claims 1, 6-7, 12-14, 17, 47, 50-52 have been withdrawn. 
Applicant’s arguments, see p. 5, filed 10/16/2020, with respect to the rejection under 35 USC 112, 4th paragraph have been fully considered and are persuasive.  The rejection of Claims 6, 7, 12, 52 has been withdrawn. 
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6-7, 12-14, 17, 47, 50-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 2008/0176309 A1; 2008; cited in a prior Office action); in view of Paruchuri et al. (“S100A7-Downregulation Inhibits Epidermal Growth Factor-Induced Signaling in Breast Cancer Cells and Blocks Osteoclast Formation”; 2008 PLoS ONE; 3(3): e1741; 1-8; cited in a prior Office action); Hendricks et al. (“Protein tyrosine phosphatases in health and disease”; 2013; FEBS Journal; 280: 708-730; 2012 September 1); Teitelbaum (“Osteoclasts; culprits in inflammatory osteolysis”; 2006; Arthritis Research & Therapy; 8:201; 1-8; cited in a prior Office action); and Noordin et al. (“Periprosthetic osteolysis: genetics, mechanisms and potential therapeutic interventions”; 2012; J. Can. Chir.; 55(6): 408-417).
Hendricks was first published 01 September 2012 (see https://febs.onlinelibrary.wiley.com/doi/full/10.1111/febs.12000; accessed 2/23/2021).
Wu teaches compounds and associated methods for inhibiting a protein tyrosine phosphatase; Applicant elected NSC-87877 has been identified as Shp2 PTP inhibitor, is active in cell-based assays and has no detectable off-target effects in the EGF-stimulated Erk1/2 activation pathway.

    PNG
    media_image2.png
    277
    565
    media_image2.png
    Greyscale

(abstract)
[0004] Shp2 mediates cell signaling by growth factors and cytokines, such as epidermal growth factor (EGF).  In particular, Shp2 is involved in activation of Erk1/2 MAP kinase by EFG.
[0005] Gab1-Shp2 interaction as well as Shp2 PTP activity are necessary for Erk1/2 activation by these growth factors.  The mechanism by which growth factors activate Shp2 has been elucidated, those by which Shp2 produces downstream signals to activate Ras-Erk1/2 MAP kinase pathway are less clear.
[0033] In a sixth aspect the present invention provides a method of treating a disease in a subject characterized by elevated Shp2 protein tyrosine phosphatase comprising the step of administering to the patient an NSC-87877 (8-hydroxy-7-(6-sulfonaphthalen-2-yl)diazenyl-quinoline-5-sulfonic acid).  
[0044] Fig 4 shows the inhibition of Shp2-dependent Erk1/2 (pErk) activation by NSC-87877.  Figure 4A demonstrates pErk reduction has a concentration dependent correlation to NSC-97977.

Wu does not teach the disease treated is Applicant elected subject with periprosthetic osteolysis.
Paruchuri teaches S100A7 is a small calcium binding protein, which has been shown to be differentially expressed in psoriatic skin lesions, as well as in squamous cell tumors of the skin, lung and breast. Although its expression has been correlated to HER+ highgrade tumors and to a high risk of progression, the molecular mechanisms of these S100A7-mediated tumorigenic effects are not well known. Here, we showed for the first time that epidermal growth factor (EGF) induces S100A7 expression in both MCF-7 and MDA-MB-468 cell lines. We also observed a decrease in EGF-directed migration in shRNA-downregulated MDA-MB-468 cell lines. Furthermore, our signaling studies revealed that EGF induced simultaneous EGF receptor phosphorylation at Tyr1173 and HER2 phosphorylation at Tyr1248 in S100A7-downregulated cell lines as compared to the vector-transfected controls. In addition, reduced phosphorylation of Src at tyrosine 416 and p-SHP2 at tyrosine 542 was observed in these downregulated cell lines. Further studies revealed that S100A7-downregulated cells had reduced angiogenesis in vivo based on matrigel plug assays. Our results also showed decreased tumor-induced osteoclastic resorption in an intra-tibial bone injection model involving SCID mice. S100A7-downregulated cells had decreased osteoclast number 
Tumor cells activate osteoclasts via PTHrP, IL-6, IL-1, and TNF-α. PTHrP-independent factors like IL-11 and IL-8 also contribute to osteolytic activity (p. 2, 1st paragraph).  We showed that S100A7 reduced the number and size of osteoclasts formed in vitro and the size of osteolytic lesions observed in vivo (p. 2, 2nd paragraph).
Downregulation of S100A7 decreases bone osteolysis 
It has been shown that downregulation of S100A7 expression markedly decreases in vivo tumorigenicity and lung metastasis [14].  However, the involvement of S100A7 in the development of metastatic bone lesions and osteoclast formation at the site of metastasis is not known.  Breast cancer cells that metastasize to the bone commonly cause osteolytic lesions, which are mediated by osteoclasts. Direct injection of cancer cells into mouse bone has been used as a model to analyze bone metastasis in renal carcinoma and prostate cancer. Here, we employed the orthotopic bone implantation model to analyze the formation of osteolytic lesions in mice. Intra-tibial injections in mice were carried out as described in Materials and Methods. We observed osteolytic lesions as well as destruction of the cortex, with tumors extending into the soft tissue in all three mice injected intra-tibially with the S100A7-control cells (Figure 5, Panels A1 and A2) (pp. 2-4, bridging paragraph).
S100A7 downregulation decreases osteoclast formation in transwell assays
nd paragraph).
Figure 6 demonstrates reduced number of multinucleated fused osteoclast cells were present when S100A7 was added to the cell plates (B), i.e., inhibition of fusion of pre-osteoclasts.
The SHP2 tyrosine phosphatase acts as an important positive regulator of EGFR signaling [32]. We observed a dose-dependent decrease in SHP2 phosphorylation (at Tyr542) in EGF-stimulated S100A7-downregulated cell lines as compared to empty vector controls (Figure 3D). Tyr542 is the major Grb2 binding site in tyrosyl-phosphorylated SHP2. Phosphorylation of SHP2 at Tyr542 has been reported to stimulate its activity by 3-fold [33] (p. 5, 3rd paragraph).
The teachings of Paruchuri establish that S100A7 resulted in decrease in SHP2 phosphorylation at Tyr 542.  Because phosphorylation of SHP at Tyr 542 stimulates activity, the decreased phosphorylation reported is construed as inhibition of the Shp2 
Paruchuri establishes that S100A7 reduces osteolysis and fusion of pre-osteoclasts; S100A7 also reduces phosphorylation of SHP2, resultant in decreased activity (inhibition of Shp2 signaling).  The skilled artisan would have reasonably expected other compounds that inhibits Shp2 directly, such as NSC87877, to also reduce osteolysis and fusion of pre-osteoclasts.  Thus, it would have been obvious to apply the teachings of Wu to treatment of osteolysis, based on the expectation from Paruchuri, that inhibition of Shp2 signaling would have been expected to achieve similar osteolysis treatment and reduced fusion of pre-osteoclasts.
Teitelbaum teaches Periarticular osteolysis, a crippling complication of rheumatoid arthritis, is the product of enhanced osteoclast recruitment and activation. The osteoclast, which is a member of the monocyte/macrophage family, is the exclusive bone resorptive cell, and its differentiation and activation are under the aegis of a variety of cytokines. Receptor activator of NF-κB ligand (RANKL) and macrophage colony-stimulating factor are the essential osteoclastogenic cytokines and are increased in inflammatory joint disease. Tumor necrosis factor-α, which perpetrates arthritic bone loss, exerts its osteoclastogenic effect in the context of RANKL with which it synergizes. Achieving an understanding of the mechanisms by which the three cytokines affect the osteoclast has resulted in a number of active and candidate therapeutic targets.
The osteoclast is the principal and probably exclusive resorptive cell of bone and is therefore central to the pathogenesis of inflammatory osteolysis. It is abundant in affected joints of patients with rheumatoid [2] or psoriatic [3] arthritis as well as in 
Teitelbaum establishes that osteoclast recruitment and activation is responsible for Applicant elected periarticular osteolysis, and affecting osteoclasts are therapeutic candidate agents for such treatment.  Teitelbaum also discusses implant particle-induced inflammation prompting prosthetic loosening (1; 2nd paragraph) as alternative conditions to periarticular osteolysis, having common mechanisms by which osteoclasts resorb bone, providing mechanism-based candidate therapeutic targets to prevent periarticular osteolysis (this has been construed in the manner that surgical implants giving off particles resultant in periprosthetic osteolysis share a common osteoclast resorbing bone mechanism with periarticular osteolysis, suggesting periprosthetic osteolysis can alternately be treated by active agents that interfere with osteoclast recruitment/activation).  
In discussing bone loss, Teitelbaum indicates involved signaling pathways include prolonged induction of the mitogen-activated protein (MAP) kinase Erk1/2 leading to enhanced expression of the activator protein-1 (AP-1) transcription factor, c-Fos.  c-Fos is essential for osteoclast generation, and mice deleted of the molecule are resistant to the bone loss of inflammatory arthritis (3; 1st paragraph).  Additionally, RANKL has a pivotal role in the osteoclastogenic process, and is involved in bone loss (3; 8th paragraph; Figure 2). It is noted when Wu is taken together with Teitelbaum, that the skilled artisan would have expected the demonstrated reduction of activated Erk1/2 
The Examiner acknowledges Applicant’s argument that the Examiner's interpretation of S100A7's role in osteoclast formation by Paruchuri is allegedly inaccurate.  While the Examiner does not agree, the Examiner has turned to Hendriks for support in the interpretation relied on.
Hendriks reviews the role of a series of tyrosine phosphatases in health and disease (title). The gene PTPN11 encodes for the protein SHP2 (Table 1).  Regarding SHP2, Hendriks teaches (717, 2nd paragraph):
Shp2 knockout mice die during gestation, necessitating
the use of conditional deletion models to study
the role of this PTP in vivo. Accordingly, mice in
which Shp2 is deleted in tissues that express Cre
recombinase under the direction of a tamoxifen-inducible
estrogen receptor displayed severe alterations in
cartilage structure and significant increases in trabecular
bone mass, along with almost total absence of
osteoclasts [83]. The ability of bone marrow cells to
differentiate into osteoclasts in vitro in response to
M-CSF and RANKL was significantly reduced in
these mice, correlating with reduced activation of
Akt/protein kinase B (PKB) in bone marrow cells
following their stimulation with M-CSF [83]. Shp2
then performs a critical role in support of osteoclastogenesis
in vivo, a role that is the opposite of the
closely related Shp1. 

Noordin teaches Aseptic loosening and periprosthetic osteolysis occur as a result of the biological response to particulate wear debris and are one of the leading causes of arthroplasty failure. Periprosthetic osteolysis originates from chronic inflammatory responses triggered by implant-derived particulate debris, which cause recruitment of cells, including macrophages, fibroblasts, lymphocytes and osteoclasts. These cells secrete pro - inflammatory and osteoclastogenic cytokines, exacerbating the inflammatory response.  In addition to their direct activation by phagocytosis, there are contributing autocrine and paracrine effects that create a complex milieu within the periprosthetic space, which ultimately governs the development of osteolysis (abstract).  Therapies discussed target inhibition of osteolysis (414, 4th paragraph), reduction of the number of osteoclast cells (414, 5th paragraph; 415 3rd & last paragraphs), and suppression of osteoclastogenesis.
When Teitelbaum and Hendriks are taken together with Wu, Paruchuri and Noordin, the skilled artisan would have had a reasonable expectation that the benefits of Shp2 inhibition achieved by administration NSC87877 taught by Wu (including reduction of activated Erk1/2 by NSC87877) would have extended to a therapeutic benefit in reduction of osteolysis, including in periprosthetic osteolysis, in view of the demonstration of Paruchuri that S100A7 treats osteolysis and reduces the fusion of pre-
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to apply the method of Shp2 inhibition and treating conditions that benefit from Shp2 inhibition to subjects with periprosthetic osteolysis.  The motivation would have been the demonstration of Paruchuri of osteolysis reduction by S100A7. Based on the observed SHP2 phosphorylation, and the correlation to reduced SHP2 activity/signaling, the skilled artisan would have reasonably implied that SHP2 signaling inhibition is the mechanism by with S100A7 achieves reduction in osteolysis and reduction of pre-osteoclast fusion. In addition (alternatively), the skilled artisan would have relied on Hendriks, that inhibition of SHP2 reduces osteoclastogenesis, and minimizes osteoclasts, rendering obvious the use of a SHP2 inhibitor.  Thus, the alternate inhibitor of SHP2, i.e., the elected compound of Wu, would have been reasonably expected to achieve benefits in periprosthetic osteolysis, for which reduction in osteolysis, reduction in active osteoclasts and reduction of osteoclastogenesis, each individually are expected to achieve a treatment benefit, mitigating bone loss and loosening due to wear debris.

With respect to the diagnostic imaging alternatives of claim 14, Figure 5 of Paruchuri demonstrates a GE eXplore Micro-CT (X-ray) scanner was used for scanning of live mice.  Thus, examining an X-ray radiograph, such as those of Figure 5 would have been obvious, as part of the diagnostic imaging from a subject with periprosthetic osteolysis.  The recited lucency greater than 2 mm would have been obvious as a result of routine optimization of the size of osteolysis lesions in the subject.  Thus, at least a) of claim 14 is construed as obvious over these references.

Applicant argues:
Specifically, the Examiner states: 
Wu teaches compounds and associated methods for inhibiting a protein tyrosine phosphatase; Applicant elected NSC-87877 has been identified as Shp2 PTP inhibitor, is active in cell-based assays and has no detectable off-target effects in the Erk1/2 activation pathway. 
See Office Action at page 9. 
Moreover, the Examiner acknowledges that "Wu does not teach the disease treated is Applicant elected osteolysis and does not teach Applicant elected subject with periprosthetic osteolysis." See Office Action at page 10. 
The Examiner relies on Paruchi for disclosing that "S 100A7 reduces osteolysis and fusion of preosteoclasts; S100A7 also reduces phosphorylation of SHP2, resultant in decreased activity (inhibition of Shp2 signaling). The skilled artisan would have reasonably expected other compounds that inhibits Shp2 directly, such as NSC87877, to also reduce osteolysis and fusion of pre- osteoclasts. Thus, it would have been obvious to apply the teachings of Wu to treatment of osteolysis, based on the expectation from Paruchuri, that inhibition of Shp2 signaling would have been expected to achieve similar osteolysis treatment and reduced fusion of pre-osteoclasts." See Office Action at page 13. 
The Examiner relies on Teitelbaum for the following: 
In discussing bone loss, Teitelbaum indicates involved signaling pathways include prolonged induction of the mitogen-activated protein (MAP) kinase Erk1/2 leading to enhanced expression of the activator protein-1 (AP-1) transcription factor, c- Fos. c-Fos is essential for osteoclast generation, and mice deleted of the molecule are resistant to the bone loss of inflammatory arthritis (3; 1st paragraph). Additionally, RANKL has a pivotal role in the osteoclastogenic process, and is involved in bone loss (3; 8th paragraph; Figure 2). It is noted when Wu is taken together with Teitelbaum, that the skilled artisan would have expected the demonstrated reduction of activated Erk1/2 by NSC87877 by Wu (shown in Figure 4A) to provide a benefit when applied to periarticular osteolysis or to periprosthetic osteolysis; i.e., reduction of the induced MAP kinase Erk1/2, with resultant reduction of c-Fos, mitigating the generation of osteoclasts that c-Fos is essential for, and mitigation of the resultant bone loss based on mechanistic considerations taught by Teitelbaum. 
See Office Action at page 15. 
Applicant respectfully disagrees. 
The claims are drawn to treatment of a detrimental consequence of arthroplasty, a surgical procedure to restore the function of an orthopedic joint. Such surgeries typically involve implants, e.g., orthopedic implants such as bone screws, orthopedic pins, mechanical devices for the fixation and 
None of the cited prior art references (or combination thereof) describe or suggest the method as required by amended claim 1. Nor do any of the cited references alone or in combination describe or suggest identification of the specific subset of patients to be treated, e.g., as described above and defined in dependent claim 14. 
The combination of Wu, Paruchuri and Teitelbaum does not describe all the limitations required by claim 1 (and its dependent claims subject to the instant rejection). 
None of these references, considered alone or together, describes or suggests a correlation between Shp2 inhibition and treatment or prevention of periprosthetic osteolysis comprising administering an Shp2 inhibitor, wherein the Shp2 inhibitor comprises NSC87877, as presently claimed. 
Applicant respectfully submits that the Examiner's interpretation of S100A7's role in osteoclast formation by Paruchuri is inaccurate. In Paruchuri, S100A7 regulates osteoclastogenesis and osteolysis mechanistically via modifying the production of osteoclastogenic cytokines by the breast cancer cells (MCF7 and MDA-MB268), rather than directly inhibiting the fusion of preosteoclasts. Also, alterations in the tyrosyl phosphorylation of EGFR Y1173, SRC Y416, and SHP2 Y542 occurred when S1007A7 was knocked down in these breast cancer cells, and not in the osteoclastic cells. Therefore, the finding described by Paruchuri are not relevant to Shp2 and inhibitors of Shp2 regulatory role in osteoclasts, as presently claimed. 
The teachings of Teitelbaum only describe the downstream signaling events evoked by M- CSF, RANKL, and other inflammatory cytokines in the osteoclastic cells. Teitelbaum merely demonstrates that multiple pathways are involved in osteoclast formation, functional regulation, and local osteolysis. Similarly, Wu reported the pan-effect of Shp2 inhibition on various signaling pathways, including ERK1/2. 
Moreover, the Examiner suggests: 
Although Teitelbaum is focused on periarticular osteolysis, Teitelbaum suggests that understanding the mechanism for periarticular osteolysis will provide common mechanism (and by implication shared therapy) with periprosthetic osteolysis (Teitelbaum discusses using the phrase "implant particle-induced inflammation prompting prosthetic loosening"). 
See Office Action at page 19. 

Accordingly, Applicant submits that the amended claims are non-obvious over the combination of Wu, Paruchuri and Teitelbaum. Therefore, Applicant respectfully requests withdrawal of this rejection and reconsideration of the claims. 

This is not persuasive.
The currently applied rejection also relies on teachings of Hendriks, which is supportive of and independent from the teachings of Paruchuri.  The rejection further documents characteristics of periprosthetic osteolysis, and therapeutic approaches reliant on the same properties achieved by a SHP2 inhibitor.  Thus arguments that the rejection does not render obvious the method of claim 1 is considered moot.  The rejection is based on reversing osteolysis; this will have the effect of mitigating bone loss. (The Examiner notes that “preventing” embodiment is no longer present in independent claim 1; arguments about blocking bone resorptive activity seems to be drawn to prevention embodiment).  However, reversing osteolysis would halt bone loss, and reduction of osteoclasts, and stopping osteoclastogenesis, rendered obvious by the current rejection, appear to accomplish the same mechanistic considerations argued.
The Examiner notes that arguments that the Examiner’s interpretations of Paruchuri are incorrect are not persuasive.  However, Hendriks has been included in support of the manner in which Paruchuri has been applied.  Hendriks clearly teaches SHP2 inhibition reduces osteoclastogenesis, and minimizes osteoclasts, consistent with the manner Paruchuri has been applied.  Paruchuri is still relied on to establish reversal of osteolysis is reasonably expected.
The Examiner disagrees with statements about preosteoclasts.  Reduction of hematopoietic precursors of osteoclasts in the bone marrow, is clearly discussed (see 
Noordin utilizes therapies that reduce osteolysis, reduce osteoclast levels and suppress osteoclastogenesis, alternative active agents that achieve these outcomes would have been obvious alternatives.  SHP2 inhibitors are demonstrated to achieve each of these outcomes.   Thus, similar benefits of osteolysis reduction, osteoclast reduction and suppression of osteoclastogenesis would have been expected when NSC87877 is applied in treatment of periprosthetic osteolysis, and would have been expected to reduce bone loss.
Teitelbaum clearly indicates osteoclasts are culprits in inflammatory osteolysis, and Noordin documents therapies that achieve reduction in osteolysis, reduction in osteoclast levels and suppression of osteoclastogenesis, each of which is reasonable expected from SHP2 inhibition by NSC87877, are potential therapeutics for treating periprosthetic osteolysis.  Thus, the claims are obvious over the currently applied combination of references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.